Grant, J.,
(after stating the facts). The single purpose of this bill is to impound all the assets of the defendant, the Detroit Cycle Company, to pay its debts. It is alleged that all its property has been dissipated and conveyed in different parcels to the various defendants, with the common object of preventing its application upon the debts due to the complainants and its other creditors. It would certainly be a reproach upon equity jurisprudence if a creditor were compelled to institute a separate suit against each person to whom a debtor has fraudulently conveyed his property. This would be true even if there were no common purpose among those to whom such conveyances are made. The cases upon this subject are very numerous, and many of them are cited in Torrent v. Hamilton, 95 Mich. 159. The ñrmly-established rule is that in such cases the creditor may make all such parties defendants, and thus avoid a multiplicity of suits. It has been held that, though the matters set forth in the pleading are distinct, yet, if justice can be administered between the parties without a multiplicity of suits, the objection *85of multifariousness will not prevail. Bowers v. Keesecher, 9 Iowa, 422. The correct rule is stated in Olíase v. Searles, 45 N. H. 511, that where a creditor seeks to set aside all conveyances made by the debtor, in order to accomplish a single object, viz., the satisfaction of his judgment out of the property so conveyed, the bill is not multifarious. See, also, Wait, Fraud. Conv. §§ 54, 150, 151; Hill v. Moone, 104 Ala. 853; Collins v. Stix, 96 Ala. 338; Pullman v. Stebbins, 51 Fed. 10.
The decree of the court below is reversed, and the demurrers overruled, with costs of both courts. The case will be remanded, and the defendants given the usual time to answer.
The other Justices concurred.